          Case 2:16-cv-02046-JAD-NJK Document 157 Filed 03/29/19 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   LOUIS A. CARDINALI,                                   Case No.: 2:16-cv-02046-JAD-NJK
12          Plaintiff(s),                                                 Order
13   v.                                                              [Docket No. 129]
14   PLUSFOUR, INC., et al.,
15          Defendant(s).
16         Pending before the Court is Defendant Experian’s renewed motion for sanctions arising
17 out of the deposition of nonparty Haines & Krieger. Docket No. 129. Haines & Krieger filed a
18 response in opposition, and Experian filed a reply. Docket Nos. 133, 138. The Court finds the
19 motion properly decided without a hearing. See Local Rule 78-1.
20         Haines & Krieger filed a motion to quash a deposition subpoena. Docket No. 85. The
21 Court denied that motion and ordered Haines & Krieger to appear for deposition. Docket No. 95.
22 Haines & Krieger did not object to that order pursuant to Rule 72(a) of the Federal Rules of Civil
23 Procedure and, instead, agreed to appear for the deposition on November 1, 2018. Docket No. 96.
24 Nonetheless, it is abundantly clear that Haines & Krieger did not comply with its obligations to
25 provide deposition testimony, instead offering a Rule 30(b)(6) witness who was not prepared to
26 testify, who regularly provided evasive and ridiculous answers to questions posed, and who was
27 improperly coached by counsel (Miles Clark). That conduct is troubling and wrong. The heart of
28 the issue before the Court is the proper remedy to address that situation.

                                                    1
          Case 2:16-cv-02046-JAD-NJK Document 157 Filed 03/29/19 Page 2 of 3




 1         Unfortunately, the briefing conflates the provisions of Rule 37 and Rule 45 of the Federal
 2 Rules of Civil Procedure with respect to the range of potential sanctions.1 “The Federal Rules of
 3 Civil Procedure distinguish between parties and non-parties in establishing available discovery
 4 devices.” Jules Jordan Video, Inc. v. 144942 Can. Inc., 617 F.3d 1146, 1158 (9th Cir. 2010).
 5 “While an order to produce a deponent under Rule 37 and a subpoena under Rule 45 are intended
 6 to bring about the same outcome, the order’s focus and the consequences of noncompliance are
 7 different.” Sali v. Corona Reg. Med. Ctr., 884 F.3d 1218, 1224 (9th Cir. 2018). Rule 37 provides
 8 a laundry list of potential sanctions for a party’s non-compliance with a discovery order. See Fed.
 9 R. Civ. P. 37(b)(2)(A). A subpoena issued under Rule 45 “obligates [a] nonparty to appear at the
10 scheduled deposition at pain of being held in contempt. None of the other sanctions available
11 under Rule 37 are available against the nonparty.” Sali, 884 F.3d at 1224.2
12         Although Experian’s moving papers at times reference contempt, the motion does not
13 sufficiently develop a request to initiate contempt proceedings. Moreover, the sanctions that are
14 otherwise sought by Experian arise out of provisions in Rule 37, such as a request that the Court
15 deem admitted the fact that Haines & Krieger acted as a credit repair organization. See Docket
16 No. 129 at 16-19. Given the nonparty status of Haines & Krieger, it is not clear that the cited
17 provisions of Rule 37 apply here.
18         The Court has wide discretion in controlling discovery. E.g., Little v. City of Seattle, 863
19 F.2d 681, 685 (9th Cir. 1988). Given the circumstances of this case, the Court will defer ruling on
20 the issue of sanctions. Instead, the Court will order Haines & Krieger to appear for a redeposition
21 no later than April 18, 2019. The deponent for Haines & Krieger must be properly prepared and
22 must answer fully and non-evasively. Mr. Clark or any other attorney appearing for Haines &
23 Krieger must not impede the deposition through coaching or improper objections. The Court has
24         1
            Haines & Krieger has not raised the concerns identified herein as to the scope of potential
25 sanctions available, but the Court is loath to issue an order that may stretch beyond its authority.
           2
26          There are potential exceptions when there is a sufficiently close relationship between a
   party and a nonparty deponent. Sali, 884 F.3d at 1222 n.4. The briefing on the instant motion
27 does not discuss whether Haines & Krieger’s role as co-counsel for Plaintiff impacts the analysis
   of the potential consequences for its failure to comply with its obligations at the deposition. For
28 purposes of this order, the Court assumes without deciding that Haines & Krieger should be treated
   as a nonparty. Nothing herein prevents the parties from arguing otherwise in the future.
                                                    2
          Case 2:16-cv-02046-JAD-NJK Document 157 Filed 03/29/19 Page 3 of 3




 1 now addressed this deposition through a fulsome order resolving numerous baseless objections
 2 posed by Haines & Krieger (Docket No. 95) and through this order addressing misconduct by
 3 Haines & Krieger at the deposition. The Court expects strict compliance with this order and will
 4 view any further noncompliance as a very serious matter.3
 5         Accordingly, for the reasons outlined above, the Court ORDERS Haines & Krieger to
 6 appear for a redeposition. In all other respects, the renewed motion for sanctions is DENIED
 7 without prejudice.
 8         IT IS SO ORDERED.
 9         Dated: March 29, 2019
10                                                              ______________________________
                                                                Nancy J. Koppe
11                                                              United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
             3
               As noted above, contempt proceedings may be initiated in the event of noncompliance.
24 Furthermore, pursuant to Canon 3(B)(5) of the Code of Conduct for United States Judges, “[a]
   judge should take appropriate action upon learning of reliable evidence indicating the likelihood
25 that . . . a lawyer violated applicable rules of professional conduct.” To the extent Mr. Clark (or
   any other attorney) violates this order, the Court will determine whether the circumstances justify
26 his referral to the state bar for disciplinary proceedings. See, e.g., Weddell v. Stewart, 261 P.3d
   1080, 1085 n.9 (Nev. 2011). To the extent that a further motion for sanctions is necessary, nothing
27 herein limits the remedies that may be sought (including for the costs and fees associated with re-
   deposing Haines & Krieger) so long as a proper factual and legal basis is presented to justify
28 imposing those sanctions.

                                                    3
